DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted July 21, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 17, 19-21, 23-25, and 27-30 are currently pending.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Jorge Negron-Garcia on August 5, 2022.

3.	The application has been amended as follows: 

16. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a first synchronization signal/physical broadcast channel (SS/PBCH) block in a first transmission window; 
receiving, from the base station, a second SS/PBCH block in a second transmission window, wherein each of the first transmission window and the second transmission window is set in units of half frames; and 
identifying a quasi-co-located (QCL) relationship between the first SS/PBCH block and the second SS/PBCH block based on an index associated with the first SS/PBCH block, an index associated with the second SS/PBCH block and a value associated with a number of SS/PBCH blocks, 
wherein the value associated with the number of SS/PBCH blocks is indicated by higher layer signaling, and 
wherein the identifying the QCL relationship between the first SS/PBCH block and the second SS/PBCH block comprises: 
determining that a result of a modulo operation between the index associated with the first SS/PBCH block and the value associated with the number of SS/PBCH blocks is the same as a result of a modulo operation between the index associated with the second SS/PBCH block and the value associated with the number of SS/PBCH blocks, and 
identifying that the first SS/PBCH block and the second SS/PBCH block are in the QCL relationship based on the determination.

24. (Currently Amended) A terminal in a wireless communication system, the terminal comprising: 
a transceiver; and 
at least one processor configured to: 
receive via the transceiver, from a base station, a first synchronization signal/physical broadcast channel (SS/PBCH) block in a first transmission window, 
receive via the transceiver, from the base station, a second SS/PBCH block in a second transmission window, wherein each of the first transmission window and the second transmission window is set in units of half frames, and 
identify a quasi-co-located (QCL) relationship between the first SS/PBCH block and the second SS/PBCH block based on an index associated with the first SS/PBCH block, an index associated with the second SS/PBCH block and a value associated with a number of SS/PBCH blocks, 
wherein the value associated with the number of SS/PBCH blocks is indicated by higher layer signaling, and 
wherein, to identify the QCL relationship between the first SS/PBCH block and the second SS/PBCH block, the at least one processor is further configured to: 
determine that a result of a modulo operation between the index associated with the first SS/PBCH block and the value associated with the number of SS/PBCH blocks is the same as a result of a modulo operation between the index associated with the second SS/PBCH block and the value associated with the number of SS/PBCH blocks, and 
identify that the first SS/PBCH block and the second SS/PBCH block are in the QCL relationship based on the determination.

Allowable Subject Matter
4.	Claims 16, 17, 19-21, 23-25, and 27-30 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance: no single claim limitation distinguishes over the prior art of record; rather, the combination is distinguishing, with the most notable set forth in the July 21, 2022 submission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476